Citation Nr: 9913695	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-02 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of smoke 
inhalation.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a genital injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  The issue of service connection for residuals 
of an injury to the genitals was initially denied in a May 
1979 rating decision that became final in the absence of a 
completed appeal.  Service connection for a chronic back 
disorder was denied in a January 1984 Board decision.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder will be the subject of the 
remand portion of this decision.  

FINDINGS OF FACT

1.  Competent medical evidence of smoke inhalation residuals 
is not shown during service, and there is no medical evidence 
that etiologically links the claimed symptoms to service.  

2.  A rating decision in May 1979 denied the claim of service 
connection for residuals of a genital disorder; and the 
rating decision became final.  

3.  The evidence submitted since the May 1979 rating decision 
denying service connection for a genital disorder is 
cumulative and redundant of previously considered evidence.  


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of smoke 
inhalation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).

2.  Evidence received since the May 1979 rating decision 
denying entitlement to service connection for residuals of a 
genital injury, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
residuals of smoke inhalation is whether the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim as meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation alone is not sufficient, the appellant must submit 
evidence in support of his/her claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5.107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The veteran has maintained that she was involved in an 
airplane crash during service, and since that time she has 
had several physical and respiratory problems.  The veteran's 
service personnel and administrative records do not contain 
any information that she was involved in an airplane crash 
while in service.  The service medical records are also 
entirely negative for any complaints or findings referable to 
injuries sustained during an aircraft accident or a 
respiratory disorder or related problems.  

Post service clinical records show that the veteran had nasal 
and septal reconstruction surgery that was performed in June 
1978.  In a November 1998 statement from a private physician, 
it was reported that in 1968, the veteran was involved in an 
airplane crash in which she inhaled smoke.  It was stated 
that her symptoms included a persistent cough, nosebleed, 
sneezing, nervousness, nausea, and fatigue.  It was reported 
that she had received treatment for the symptoms since April 
1994.  

The veteran contends that she was involved in an airplane 
crash during service and that she has several physical, 
mental, and respiratory symptoms that are due to smoke 
inhalation that she sustained during the crash.  The Board is 
not finding that the airplane incident did not occur.  It is 
important to note that the service records fail to show that 
she was involved in an airplane crash during service.  The 
clinical data show that in 1994 the veteran apparently began 
receiving medical treatment for several symptoms that she 
attributed to the service airplane crash.  The clinical data 
of record is negative for a confirmed diagnosis of the 
claimed symptoms.  Further, the record is absent for medical 
evidence that etiologically links the veteran's several 
symptoms to the reported service airplane crash.  Clinical 
data that has been offered concerning the veteran's current 
and past symptoms is based on a history related by the 
veteran.  Mere transcriptions related by history unenhanced 
by any medical comment by the examiner do not constitute, 
"competent medical evidence" sufficient to render a claim 
well grounded.  Le Shore v. Brown, 8 Vet. App. 406 (1995).

The veteran has also testified concerning her several 
physical symptoms reportedly due to smoke inhalation that she 
sustained during the airplane crash in 1968.  Where the 
determinative issue involves medical causation, it has been 
held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 133, 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony 
is insufficient to meet the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152, 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As indicated previously, there 
is no medical data to support the assertion that the 
veteran's several reported physical symptoms are related to 
the claimed service airplane crash.   


Residuals of a Genital Injury

Service medical records, including the veteran's separation 
physical examination report are negative for any complaints 
or findings referable to an injury to the genitals.

A VA physical examination report dated in September 1970 
revealed no evidence of genitourinary system pathology.  

A rating decision in May 1979 denied the veteran's claim of 
service connection for residuals of an injury to the genital 
region.  It was indicated that there was no evidence of a 
genital injury.  The veteran did not file a timely 
substantive appeal, and the May 1979 rating decision became 
final.  

Since the May 1979 rating decision additional evidence has 
been received.  Received in May 1979 were March 1979 VA 
outpatient treatment records revealing treatment for 
unrelated physical problems.  In July 1981, a VA medical 
examination was performed, and the veteran received treatment 
for unrelated physical problems.  

In July 1982, a July 1981 private psychiatric examination 
report was received.  The psychiatric report indicated that 
the veteran was undergoing a sex change operation.  No other 
pertinent clinical findings were revealed.  Received in 
September 1982 was a private medical record dated in June 
1978 that revealed the veteran received treatment for an 
unrelated physical problem.  Received in January 1983 were 
previously submitted VA clinical records dated in March and 
April 1979.  Received in January 1983 were previously 
submitted private medical records concerning an unrelated 
physical problem dated in June 1978.  Received in February 
1983 were private medical records dated from February through 
December 1975, revealing treatment for unrelated physical 
problems.  Received in February 1983 were previously 
submitted VA medical records dated in March and April 1979.  

Received in November 1996 were private medical records dated 
from April 1994 through February 1996, revealing treatment 
for unrelated physical problems.  Received in December 1997 
were previously considered service medical records.  Received 
in January 1998 was a private medical record dated in 
September 1968 revealing treatment for an unrelated physical 
problem.  Received in February 1998 were the veteran's 
service administrative records.  No pertinent information was 
included in the records.  

A VA medical examination was performed in May 1998.  No 
pertinent physical abnormalities were reported.  A private 
medical statement dated in November 1998 revealed no 
pertinent physical abnormalities.  

A hearing was held in February 1999 at the RO before the 
undersigned Board member.  The veteran testified that during 
an airplane crash while in service, she sustained an injury 
to the genital area when she tumbled backwards and fell into 
some boxes.  She testified that in 1991 and 1992, she had two 
hernia operations.  The appellant reported treatment for a 
testicle injury during service. 

Analysis

The May 1979 rating decision that denied the veteran's claim 
of entitlement to service connection for residuals of a 
genial injury is the last disallowance of her claim.  Her 
claim of service connection may only be reopened if she 
submits new and material evidence.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative new redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

In a case where a final rating decision has been rendered, 
additionally submitted evidence must primarily be considered 
"new and material" or the appellant's claim cannot be 
reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under 
Manio, a two-step analysis is conducted under 38 U.S.C.A. 
§ 5108.  First, it must be determined whether the evidence 
presented or secured since the final disallowance of the 
claim is new and material when "credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Second, if the evidence is new and material, the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.  
The first step involves three questions:  (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?  (2) 
Is it "probative" of the issues at hand?  (3) If it is new 
and probative then, in light of all the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed Evans v. Brown, 9 Vet. 
273 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that, in requiring that there must be a 
reasonable possibility of a change in outcome on the merits 
in order for a claim to be reopened, the United States Court 
of Appeals for Veterans Claims impermissibly ignored the 
definition of "material evidence" previously adopted by VA in 
38 C.F.R. § 3.156(a).  Accordingly, this appeal will be 
adjudicated in conformity with the Hodge holding.  

The Board has reviewed the evidence of record that has been 
submitted since the May 1979 final rating decision.  The 
Board determines that the evidence that has been received 
since the May 1979 rating decision is not sufficient to 
reopen the veteran's claim.  The evidence that has been 
submitted primarily consists of records that are not 
pertinent to her claim or clinical data that show treatment 
for physical symptoms unrelated to claimed residuals of a 
genital injury.  This evidence is purely cumulative.  In fact 
the additional evidence is entirely negative for clinical 
findings of a genital injury.  The veteran's personal hearing 
testimony on this matter has been considered, but it does not 
tend to show incurrence in service or otherwise link a 
genital injury to the veteran's period of service.  
Accordingly, the aforementioned evidence is not "new and 
material," and therefore, is not sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a genital injury.  

ORDER

Service connection for residuals of smoke inhalation is 
denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of a genital 
injury.
REMAND

At the February 1999 hearing, the veteran testified that a 
physician had indicated that her current back disorder was 
related to the injury that she sustained during service. The 
veteran has not had an opportunity to submit the evidence 
which would be pertinent to her claim.  It has been 
determined that VA has an obligation to notify a veteran of 
evidence that should be submitted that would support a claim.  
See 38 U.S.C. § 5103(a).  In this regard, the veteran should 
be afforded the opportunity to offer evidence to support her 
assertion that in the past a physician informed her that her 
back disorder was related to an incident of service.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

The RO should contact the veteran so that 
she may obtain information to support her 
testimony at the February 1999 hearing 
that a physician had informed her that 
her back disorder was related to an 
incident during service.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and her 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, if necessary, the case and 
the requested evidentiary data should be returned to the 
Board for further appellate disposition.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


